F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              AUG 12 1997
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 LARRY DON SHELTON,

          Plaintiff-Appellant,

               v.                                          No. 97-7046
                                                       (D.C. No. 97-cv-71-S)
 PITTSBURG COUNTY BOARD OF                                 (E.D. Okla.)
 COMMISSIONERS, also known as
 Pittsburg County District Court,
 District One; PITTSBURG COUNTY
 BOARD OF COMMISSIONERS, also
 known as Pittsburg County District
 Court, District Two; PITTSBURG
 COUNTY BOARD OF
 COMMISSIONERS, also known as
 Pittsburg County District Court,
 District Three; OKLAHOMA
 DEPARTMENT OF HUMAN
 SERVICES; COLLEEN SHELTON;
 JOHN DOES, any and all other
 persons not known who may become
 known later,

          Defendants-Appellees.


                                 ORDER AND JUDGMENT *




      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

       Plaintiff Larry Don Shelton appeals the dismissal of his 42 U.S.C. § 1983

claims against the County Commissioners of Pittsburg County, Oklahoma, the

Oklahoma Department of Human Services, and Colleen Shelton. We affirm.

       We reject plaintiff's assertion that dismissal of his claims denied his

Seventh Amendment right to a jury trial. Dismissal of claims before trial does not

deny a litigant the right to a jury trial. The right to jury trial in a civil action

exists only where there is some genuine issue of material fact to be determined.

See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 336 (1979); Christensen v.

Ward, 916 F.2d 1462, 1466 (10th Cir. 1990). Dismissal of a complaint

determines issues of law, not issues of fact. See Lucero v. Gunter, 17 F.3d 1347,

1349 (10th Cir. 1994).

       Plaintiff's assertion that dismissal of his claims denied his First Amendment

right to petition the government for redress of grievances is also without merit.


                                            -2-
The only means by which a party may petition the courts for redress is through

compliance with the federal rules of procedure. These rules have been carefully

drawn to aid the courts in their determination of justice, and the courts must

comply with the rules to fulfill their constitutional role. United States v.

Michigan, 460 F. Supp. 637, 639 (W.D. Mich. 1978). The district court read

plaintiff's complaint and the motions and briefs concerning his claims. Plaintiff

was not prevented from expressing his views in this action.

      The district court properly dismissed plaintiff's claims under Fed. R. Civ. P.

12(b)(6). Although we construe pleadings of pro se litigants liberally, mere

conclusory allegations without supporting factual averments are not sufficient to

state a claim upon which relief can be granted. See Riddle v. Mondragon, 83 F.3d

1197, 1202 (10th Cir. 1996). Plaintiff alleged no facts in his complaint to support

his claims and, even construed liberally, the complaint does not state any claim

upon which relief can be granted. Plaintiff's assertion that the court gave no

reason for dismissing any claims against Colleen Shelton is unfounded because he

alleged no facts supporting a claim against her. His assertion that dismissal of his

claims violates the Supremacy and Oath of Office Clauses of the Constitution is

also without merit. He has not shown that dismissal violated the Constitution or

the laws of the United States.




                                          -3-
      We do not reach any other issues raised by plaintiff because he failed to

allege any facts supporting any claims against any of the defendants. Even if he

were to prevail on a particular issue, his failure to allege any facts justified

dismissal of his complaint.

      AFFIRMED. The mandate shall issue forthwith.

                                                 Entered for the Court

                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                           -4-